IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


    IN RE: THE NOMINATION PETITIONS OF  : No. 18 WAP 2022
    PEARLINA S. STORY AS A DEMOCRATIC   :
    CANDIDATE FOR THE STATE             :
    REPRESENTATIVE IN THE 24TH          :
    LEGISLATIVE DISTRICT                :
                                        :
    OBJECTIONS OF: NICOLE M. SYLVESTER, :
    LOREAL RJ SNELL, AND CHRISTOPHER    :
    PAUL SANDVIG                        :


                                         ORDER



PER CURIAM

        AND NOW, this 15th day of April, 2022, the order of the Commonwealth Court

granting the Petition to Set Aside Nominating Petitions of Pearlina S. Story (Petition) is

VACATED, and this matter is REMANDED for further proceedings, as it appears from

the record that Candidate never received notice of either the filing of the Petition or the

Commonwealth Court’s April 4, 2022 Scheduling and Case Management Order (CMO),

setting an April 7, 2022, hearing date on the Petition.

        In footnote 8 of its April 8, 2022 Memorandum and Order, granting the Petition, the

Commonwealth Court recounts how counsel for Objectors outlined on the record his

attempts to communicate with Candidate via the email address Candidate provided on

her Candidate’s Affidavit (pearlinastory@gmail.com), presumably in an effort to comply

with the Commonwealth Court’s March 25, 2022 Administrative Order respecting

objections to nomination petitions.1 Footnote 8 further provides that Objectors’ counsel


1 “Regardless of the method of filing the objection petition, Objector shall provide notice
to the Candidate of the filing of the objection petition by email at the email address
represented that the emails “were not ‘bounced back’ as undeliverable, and that he

received no response from Candidate to those emails.” In a Post-Trial Submission filed

with the Commonwealth Court on April 8, 2022,2 however, counsel for Objectors included

a copy of only a single email sent to Candidate on April 5, 2022, at 7:22 PM, regarding

the CMO, along with two delivery status notifications generated by Google mail—one

dated April 6, 2022 (8:37 PM) and one dated April 7, 2022 (8:00 PM), both notifying

Opponent’s counsel that his email did not reach Candidate.

       Based on the foregoing, and in the absence of any other record evidence that

Objectors effected email service of their Petition and the CMO on Candidate and, when

that failed, attempted to contact Candidate through other information on file with the

Department of State, the Court concludes that Candidate did not have fair notice of either

the filing of the Petition or the hearing date and that this lack of notice explains her

absence from the April 7, 2022 hearing.

       Because time is of the essence, the Commonwealth Court is directed, on remand,

to hold a new hearing on the Petition and issue a new decision no later than 5:00 PM on

Tuesday, April 19, 2022. Within 24 hours of the Commonwealth Court’s decision, either

Candidate or Objectors may file with this Court, under the above caption and docket

number, objections to the Commonwealth Court’s new decision. If no objections are

timely filed, the Court will dismiss this matter. Otherwise, the Court will expeditiously

resolve any filed objections.

       Jurisdiction retained.



provided by Candidate on the Candidate’s Affidavit filed with the Department of State.”
March 25, 2022 Administrative Order (Cmwlth. Ct. 126 Misc. Dkt. No. 3), ¶ 7.
2 It appears from our review of the Commonwealth Court’s docket that the post-trial
submission may have been docketed in the Commonwealth Court after the
Commonwealth Court issued its Memorandum and Order.


                                            2